Order filed October 29, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00643-CV
                                    ____________

                          DOROTHY RINN, Appellant

                                          V.

                      MIND PROPERTIES LLC, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1109927

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
the County Civil Court at Law No. 4 informed this court that appellant had not made
arrangements for payment for the reporter’s record. On August 29, 2019, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
       Appellant filed a Statement of Inability to Pay Costs in the appellate court.
Appellant is deemed indigent for purposes of the appellate filing fee only. See Tex.
R. App. P. 20.1. Texas Rule of Civil Procedure 145 provides a procedure for a
party’s claim that the party is unable to afford costs for preparation of the appellate
record. In order to obtain the clerk’s record and reporter’s record without payment
of costs a party must file a Statement of Inability to Afford Payment of Court Costs
in the trial court.

       Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM




Panel Consists of Chief Justice Frost and Justices Wise and Hassan.